NO. 12-13-00056-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

TOMMY RAY BUTLER, SR.,                            §            APPEAL FROM THE 159TH
APPELLANT

V.                                                §            JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §           ANGELINA COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
         This appeal is being dismissed for want of jurisdiction. Appellant attempts to appeal the
trial court’s order denying his motion for postconviction forensic DNA testing.
         As pertinent to this case, Texas Rule of Appellate Procedure 26.2 provides that an appeal is
perfected when notice of appeal is filed within thirty days after the trial court enters an appealable
order.    TEX. R. APP. P. 26.2(a)(1). The trial court entered its order denying Appellant’s motion
for postconviction forensic DNA testing on June 7, 2010. Therefore, Appellant’s notice of appeal
was due to have been filed on or before July 7, 2010. However, Appellant did not file his notice
of appeal until February 19, 2013, and did not file a motion for extension of time to file his notice
of appeal as permitted by Texas Rule of Appellate Procedure 26.3. See TEX. R. APP. P. 26.3
(appellate court may extend time for filing notice of appeal if, within fifteen days after deadline for
filing notice of appeal, appellant files notice of appeal in trial court and motion complying with
Texas Rule of Appellate Procedure 10.5(b) in appellate court).
         On February 20, 2013, this court notified Appellant that his notice of appeal was untimely
and that there was no timely motion for an extension of time to file the notice of appeal as
permitted by Rule 26.3. Appellant was further informed that the appeal would be dismissed
unless, on or before March 4, 2013, the information filed in this appeal was amended to show the
jurisdiction of this court.         The deadline has passed, and Appellant has neither shown the
jurisdiction of this court nor otherwise responded to its February 20, 2013 notice.
         Because this court has no authority to allow the late filing of a notice of appeal except as
provided by Rule 26.3, the appeal must be dismissed. See Slaton v. State, 981 S.W.2d 208, 210
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
Accordingly, the appeal is dismissed for want of jurisdiction.
Opinion delivered March 13, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                           MARCH 13, 2013


                                         NO. 12-13-00056-CR


                                   TOMMY RAY BUTLER, SR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee

                            Appeal from the 159th Judicial District Court
                           of Angelina County, Texas. (Tr.Ct.No. 16,567)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3